Citation Nr: 1020297	
Decision Date: 06/02/10    Archive Date: 06/10/10

DOCKET NO.  04-42 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 10 
percent for the Veteran's mitral valve replacement residuals 
for the period prior to December 11, 2006.  

2.  Entitlement to a disability evaluation in excess of 60 
percent for the Veteran's mitral valve replacement residuals 
for the period from December 11, 2006, to August 20, 2009.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran had active service from January 10, 1974, to 
January 31, 1974; from March 1978 to January 1987; and from 
July 1991 to November 2003.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the 
Waco, Texas, Regional Office (RO) which, in pertinent part, 
established service connection for mitral valve replacement 
residuals, left median nerve damage, and left lower extremity 
femoral nerve transection and assigned 10 percent evaluations 
for those disabilities.  In December 2006, the Board denied 
initial evaluations in excess of 10 percent for the Veteran's 
left median nerve damage and his left lower extremity femoral 
nerve transection and remanded the issue of an initial 
evaluation in excess of 10 percent for the Veteran's mitral 
valve replacement residuals to the RO for additional action.

In September 2007, the RO increased the evaluation for the 
Veteran's mitral valve replacement residuals from 10 to 60 
percent and effectuated the award as of December 11, 2006.  
In April 2008, the Board remanded the Veteran's appeal to the 
RO for additional action.  

In October 2009, the Appeals Management Center (AMC) 
increased the schedular evaluation for the Veteran's mitral 
valve replacement residuals from 60 to 100 percent and 
effectuated the award as of August 21, 2009.  

The Board observes that the Veteran has appealed from the 
initial evaluation assigned for his service-connected mitral 
valve replacement residuals.  In Fenderson v. West, 12 Vet. 
App. 119 (1999), the United States Court of Appeals for 
Veterans Claims (Court) addressed a similar appeal and 
directed that it was specifically not a claim for an 
increased disability evaluation.  However, the Court did not 
provided a specific name for the issue in lieu of "increased 
disability evaluation."  In the absence of such direction, 
the Board has framed the issues as entitlement to a 
disability evaluation in excess of 10 percent for the 
Veteran's mitral valve replacement residuals for the period 
prior to December 11, 2006, and a disability evaluation in 
excess of 60 percent for his mitral valve replacement 
residuals for the period from December 11, 2006, to August 
20, 2009.  The Veteran is not prejudiced by such action.  The 
Board has not dismissed any issue and the law and regulations 
governing the evaluation of disabilities are the same 
regardless of how the issue is styled.  

This appeal is REMANDED to the RO via the AMC in Washington, 
DC.  The Department of Veterans Affairs (VA) will notify the 
Veteran if further action is required on his part.  


REMAND

In reviewing the report of the August 2009 VA examination for 
compensation purposes, the Board observes that the examiner 
noted and reviewed the findings of electrocardiographic 
evaluations from the Amarillo Heart Group dated April 20, 
2009, and May 1, 2009.  The cited private clinical 
documentation has not been incorporated into the claims 
files.  

The VA should obtain all relevant private clinical 
documentation which could potentially be helpful in resolving 
the Veteran's claim.  Murphy v. Derwinski, 1 Vet. App. 78, 
81-82 (1990).  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining the appropriate 
release, the RO should contact the 
Amarillo Heart Group and request that it 
forward copies of all available clinical 
documentation pertaining to treatment of 
the Veteran, including the April 20, 
2009, and May 1, 2009, for incorporation 
into the record.  

2.  Then readjudicate the issues of the 
Veteran's entitlement to an evaluation in 
excess of 10 percent for his mitral valve 
replacement residuals for the period 
prior to December 11, 2006, and an 
evaluation in excess of 60 percent for 
his mitral valve replacement residuals 
for the period from December 11, 2006, to 
August 20, 2009.  If the benefits sought 
on appeal remain denied, the Veteran 
should be issued a supplemental statement 
of the case (SSOC) which addresses all 
relevant actions taken on the claim, to 
include a summary of the evidence and 
applicable law and regulations 
considered, since the issuance of the 
last SSOC. The Veteran should be given 
the opportunity to respond to the SSOC.  

The Veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The Veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Cour) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



_________________________________________________
J. T. HUTCHESON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).  

